DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 was filed after the mailing date of the Non-Final Office Action on 08/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A data processing method for a reception apparatus, the data processing method comprising: extracting, by demodulation circuitry of the reception apparatus, ATSC link-layer protocol (ALP) packets from an input stream; processing the ALP packets by adding a header extension to a subset of the ALP packets extracted, a number of the ALP packets in the subset of the ALP packets having the added header extension being less than a total number of the ALP packets extracted, and the header extension added to the subset of the ALP packets indicating corresponding physical layer pipe identification information of the respective ALP packets in the subset of the ALP packets; and sending the processed ALP packets via a single interface to processing circuitry of the reception apparatus. Closest prior art, Cha in view of Yang, discloses A data processing method for a reception apparatus, the data processing method comprising: extracting, by demodulation circuitry of the reception apparatus, ATSC link-layer protocol (ALP) packets from an input stream; processing the ALP packets by adding a header extension to a subset of the ALP packets extracted, a number of the ALP packets in the subset of the ALP packets having the added header extension being less than a total number of the ALP packets extracted; and sending the processed ALP packets via a single interface to processing circuitry of the reception apparatus. However, prior art of record fails to disclose either alone or in combination the details of the header extension added to the subset of the ALP packets indicating corresponding physical layer pipe identification information of the respective ALP packets in the subset of the ALP packets, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-4 and 6-10:
Claims 2-4 and 6-10 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest the header extension added to the subset of the ALP packets indicating corresponding physical layer pipe identification information of the respective ALP packets in the subset of the ALP packets as recited in claim 11 for the same reason stated in claim 1 above.
Regarding claims 12-14 and 16-20:
Claims 12-14 and 16-20 are allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633